Detailed Action
This is a Non-final Office action in response to communications received on 11/20/2020.  Claims 1, 8 and 15 were amended. Claims 1-2, 5, 8-9, 12, 15-16, 18 and 20 were previously amended. Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.

Response to Arguments
Applicant’s arguments regarding the rejection under 35 U.S.C. 103 of the claims under Westland, Sirigiri and Wentz have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 The remaining arguments fail to comply with 37 C.F.R. 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Consequently, the rejection of the claims under 35 U.S.C. 103 is sustained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 6, 8, 13, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Westland (US 2020/0127834 A1), further in view of Sirigiri (WO 2019/236190 A1), further in view of Maim (US 2017/0091750 A1).
 Regarding claim 1, Westland teaches the limitations of claim 1 substantially as follows:
A system, comprising: a processor; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: (Westland; Para. [0039]: A system comprising a processor and memory which stores software code (i.e. machine readable instructions) which are executed by the processor implement the functions of the system)
connect to a blockchain configured to store user assets; (Westland; Paras. [0007]-[0008] & [0010]: Participating parties may use (i.e. connect) a public distributed ledger/blockchain to manage operations and transactions, the details of which, including identities of transacting parties and assets (i.e. user assets), are stored in the blockchain)
receive an asset transfer request from a user, (Westland; Paras. [0006]-[0007]: Receiving a transaction (i.e. asset transfer request) from participating parties (i.e. from a user))
encrypt an asset transfer transaction by a public key associated with a private key of an auditor; and (Westland; Para. [0029]: Encryption of transaction data (i.e. Encrypt an asset transfer transaction) using a public key associated with a private key of an auditor)
provide the encrypted asset transfer transaction to the auditor. (Westland Para. [0031]: Encrypted transaction data is availed (i.e. provide the encrypted asset transfer transaction) to the auditor)
Westland does not teach the limitations of claim 1 as follows:
the asset transfer request includes an identification of an asset recipient; 
confirm that the user is an owner of an asset of the asset transfer request based on a proof that proves the user was a recipient of the asset in a previous asset transfer transaction 
confirm based on a zero knowledge (ZK) proof 
a asset transfer transaction in which an identification of the recipient is hidden; 
However, in the same field of endeavor, Sirigiri discloses the limitations of claim 1 as follows:
the asset transfer request includes an identification of an asset recipient; (Sirigiri; Para. [0014]: An asset transaction is initiated (i.e. asset transfer request) which indicates the transfer of ownership to the first user (i.e. identification of an asset recipient))
confirm that the user is an owner of an asset of the asset transfer request based on a proof that proves the user was a recipient of the asset in a previous asset transfer transaction (Sirigiri; Para. [0014] & [0033]: Verification of an asset regulator ownership of an asset involved in a transaction (i.e. confirm that the user is an owner of an asset of the asset transfer request) by verifying a digital address of the genesis transaction (i.e. based on proof that proves that the user was a recipient of the asset in a previous asset transfer transaction) which verifies the asset regulator as the as the asset owner)
Sirigiri is combinable with both Westland because both are from the same field of endeavor of security of transactions on a distributed ledger. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Westland to incorporate the assetID and ownership document of Sirigiri in order to improve the security of the system by providing a means by which an asset may be identified and determined valid before a transaction, and by providing a means to determine ownership of the asset before a transaction occurs.
Westland and Sirigiri do not teach the limitations of claim 1 as follows:
confirm based on a zero knowledge (ZK) proof 
a asset transfer transaction in which an identification of the recipient is hidden; 
However, in the same field of endeavor, Maim discloses the limitations of claim 1 as follows:
confirm based on a zero knowledge (ZK) proof (Maim; Paras. [0128]-[0129]: Confirming a program transaction execution by a zero knowledge proof (i.e. based on a ZK proof))
a asset transfer transaction in which an identification of the recipient is hidden; (Maim; Paras, [0157]-[0158]: Transferring benefits (i.e. asset transfer) to an anonymous individual (i.e. identification of the recipient is hidden))


Regarding claim 8, Westland teaches the limitations of claim 8 substantially as follows:
A method, comprising: 
connecting, by a participating node, to a blockchain configured to store user assets; (Westland; Paras. [0007]-[0008] & [0010]: Participating parties (i.e. participating node) may use (i.e. connect) a public distributed ledger/blockchain to manage operations and transactions, the details of which, including identities of transacting parties and assets (i.e. user assets), are stored in the blockchain)
receiving, by a participating node, an asset transfer request from a user, (Westland; Paras. [0006]-[0007]: Receiving, on a distributed ledger (i.e. by a participating node), a transaction (i.e. asset transfer request) from participating parties (i.e. from a user))
encrypting, by the participating node, an asset transfer transaction by a public key associated with a private key of an auditor; and (Westland; Para. [0029]: Encryption, by participating parties (i.e. participating node) of transaction data (i.e. Encrypt an asset transfer transaction) using a public key associated with a private key of an auditor)
providing, by the participating node, the encrypted asset transfer transaction to the auditor. (Westland Para. [0031]: Encrypted transaction data is availed (i.e. provide the encrypted asset transfer transaction), by a participating party (i.e. participating node) to the auditor)
Westland does not teach the limitations of claim 8 as follows:
the asset transfer request including an identification of an asset recipient; 
confirming, by the participating node, that the user is an owner of an asset of the asset transfer request based on a proof that proves the user was a recipient of the asset in a previous asset transfer transaction; 
confirming based on a zero knowledge (ZK) proof 
a asset transfer transaction in which an identification of the recipient is hidden; 
However, in the same field of endeavor, Sirigiri discloses the limitations of claim 8 as follows:
the asset transfer request including an identification of an asset recipient; (Sirigiri; Para. [0014]: An asset transaction is initiated (i.e. asset transfer request) which indicates the transfer of ownership to the first user (i.e. identification of an asset recipient))
confirming, by the participating node, that the user is an owner of an asset of the asset transfer request based on a proof that proves the user was a recipient of the asset in a previous asset transfer transaction; (Sirigiri; Para. [0014] & [0033]: Verification of an asset regulator ownership of an asset involved in a transaction (i.e. confirm that the user is an owner of an asset of the asset transfer request) by verifying a digital address of the genesis transaction (i.e. based on proof that proves that the user was a recipient of the asset in a previous asset transfer transaction) which verifies the asset regulator as the as the asset owner)
Sirigiri is combinable with both Westland because both are from the same field of endeavor of security of transactions on a distributed ledger. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Westland to incorporate the assetID and ownership document of Sirigiri in order to improve the security of the system by providing a means by which an asset may be identified and determined valid before a transaction, and by providing a means to determine ownership of the asset before a transaction occurs.
Westland and Sirigiri do not teach the limitations of claim 8 as follows:
confirming based on a zero knowledge (ZK) proof 
a asset transfer transaction in which an identification of the recipient is hidden; 
However, in the same field of endeavor, Maim discloses the limitations of claim 8 as follows:
confirming based on a zero knowledge (ZK) proof (Maim; Paras. [0128]-[0129]: Confirming a program transaction execution by a zero knowledge proof (i.e. based on a ZK proof))
a asset transfer transaction in which an identification of the recipient is hidden; (Maim; Paras, [0157]-[0158]: Transferring benefits (i.e. asset transfer) to an anonymous individual (i.e. identification of the recipient is hidden))


Regarding claim 15, Westland teaches the limitations of claim 15 substantially as follows:
A non-transitory computer readable medium comprising instructions, that when read by a processor of a participating node, cause the processor to perform: (Westland; Para. [0039]: A system comprising a processor and memory which stores software code (i.e. machine readable instructions) which are executed by the processor implement the functions of the system)
Page 4 of 13connecting, to a blockchain configured to store user assets; (Westland; Paras. [0007]-[0008] & [0010]: Participating parties may use (i.e. connect) a public distributed ledger/blockchain to manage operations and transactions, the details of which, including identities of transacting parties and assets (i.e. user assets), are stored in the blockchain)
receiving an asset transfer request from a user, (Westland; Paras. [0006]-[0007]: Receiving a transaction (i.e. asset transfer request) from participating parties (i.e. from a user))
encrypting an asset transfer transaction by a public key associated with a private key of an auditor; and (Westland; Para. [0029]: Encryption of transaction data (i.e. Encrypt an asset transfer transaction) using a public key associated with a private key of an auditor)
providing the encrypted asset transfer transaction to the auditor. (Westland Para. [0031]: Encrypted transaction data is availed (i.e. provide the encrypted asset transfer transaction) to the auditor)
Westland does not teach the limitations of claim 15 as follows:
the asset transfer request including an identification of an asset recipient; 
confirming that the user is an owner of an asset of the asset transfer request based on a proof that proves the user was a recipient of the asset in a previous asset transfer transaction 
confirming based on a zero knowledge (ZK) proof 
a asset transfer transaction in which an identification of the recipient is hidden; 
However, in the same field of endeavor, Sirigiri discloses the limitations of claim 15 as follows:
the asset transfer request including an identification of an asset recipient; (Sirigiri; Para. [0014]: An asset transaction is initiated (i.e. asset transfer request) which indicates the transfer of ownership to the first user (i.e. identification of an asset recipient))
confirming that the user is an owner of an asset of the asset transfer request based on a proof that proves the user was a recipient of the asset in a previous asset transfer transaction (Sirigiri; Para. [0014] & [0033]: Verification of an asset regulator ownership of an asset involved in a transaction (i.e. confirm that the user is an owner of an asset of the asset transfer request) by verifying a digital address of the genesis transaction (i.e. based on proof that proves that the user was a recipient of the asset in a previous asset transfer transaction) which verifies the asset regulator as the as the asset owner)
Sirigiri is combinable with both Westland because both are from the same field of endeavor of security of transactions on a distributed ledger. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Westland to incorporate the assetID and ownership document of Sirigiri in order to improve the security of the system by providing a means by which an asset may be identified and determined valid before a transaction, and by providing a means to determine ownership of the asset before a transaction occurs.
Westland and Sirigiri do not teach the limitations of claim 15 as follows:
confirming based on a zero knowledge (ZK) proof 
a asset transfer transaction in which an identification of the recipient is hidden; 
However, in the same field of endeavor, Maim discloses the limitations of claim 15 as follows:
confirming based on a zero knowledge (ZK) proof (Maim; Paras. [0128]-[0129]: Confirming a program transaction execution by a zero knowledge proof (i.e. based on a ZK proof))
a asset transfer transaction in which an identification of the recipient is hidden; (Maim; Paras, [0157]-[0158]: Transferring benefits (i.e. asset transfer) to an anonymous individual (i.e. identification of the recipient is hidden))
Maim is combinable with both Westland and Sirigiri because all are from the same field of endeavor of security of transactions on a distributed ledger. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Westland and Sirigiri to incorporate the use of zero-knowledge proofs to confirm a transaction as in Maim in order to improve the security of the system by providing a means by which execution of a transaction is evaluated.

Regarding claims 6, 13 and 19, Westland, Sirigiri and Maim teach the system of claim 1, method of claim 8 and the non-transitory computer readable medium of claim 15.
Westland, Sirigiri and Maim teach the limitations of claims 6, 13 and 19 as follows:
preserve a privacy of the asset transfer and to prevent the asset transfer to an unauthorized recipient.  (Westland; Para. [0029]: Encryption of the transaction (i.e. preserve a privacy of the asset transfer) in order to prevent access to transaction data by anyone other than the auditor or its assigned agents (i.e. prevent the asset transfer to an unauthorized recipient))

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Westland (US 2020/0127834 A1), further in view of Sirigiri (WO 2019/236190 A1), .
 Regarding claims 2, 9 and 16, Westland, Sirigiri and Maim teach the system of claim 1, method of claim 8 and the non-transitory computer readable medium of claim 15. 
Westland, Sirigiri and Maim do not teach the limitations of claims 2, 9 and 16 as follows:
assign a tuple of attributes to the user upon enrollment, the attributes correspond to a name of the user, a public key of the user, and a public key of the auditor, and
to bind the tuple of the attributes by a Groth signature.
However, in the same field of endeavor, Fay discloses the limitations of claims 2, 9 and 16 as follows:
assign a tuple of attributes to the user upon enrollment, the attributes correspond to a name of the user, a public key of the user, and a public key of the auditor, and (Fay; Paras. [0036]-[0037], [0050] & [0057]-[0058]: Associating information (i.e. assign a tuple of attributes) to a newly registered digital wallet (i.e. to a user upon enrollment), the information including a walletID (i.e. user’s name), and a public key of the user (i.e. user’s public key), which is also used in the generation of transactions which are audited (i.e. public key of the auditor))
Fay is combinable with Westland, Sirigiri and Maim because all are from the same field of endeavor of security of transactions on a distributed ledger. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Westland, Sirigiri and Maim to incorporate the assignment of data to a user upon registration as in Fay in order to 
Westland, Sirigiri, Maim and Fay do not teach the limitations of claims 2, 9 and 16 as follows:
to bind the tuple of the attributes by a Groth signature.  
However, in the same field of endeavor, Sako discloses the limitations of claims 2, 9 and 16 as follows:
to bind the tuple of the attributes by a Groth signature.  (Sako; Paras. [0007]-[0008] & [0171]: A Camenisch-Groth group signature scheme (i.e. Groth signature) is used to reduce calculation amount of information processing performed (i.e. bind the tuple) when a user apparatus is registered to a group)
 Sako is combinable with Westland, Sirigiri, Maim and Fay because all are from the same field of endeavor of security of transactions on a distributed ledger. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Westland, Sirigiri, Maim and Fay to incorporate the use of a Groth signature to bind the information as in Sako in order to reduce the calculation amount of information processing performed. (Sako; Paras. [0007]-[0008] & [0171])

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Westland (US 2020/0127834 A1), further in view of Sirigiri (WO 2019/236190 A1), further in view of Maim (US 2017/0091750 A1), as applied to claims 1, 8 and 15, further in view of Zhang (US 2020/0042999 A1).
Regarding claims 3, 10 and 17, Westland, Sirigiri and Maim teach the system of claim 1, method of claim 8 and the non-transitory computer readable medium of claim 15. 
Westland, Sirigiri and Maim do not teach the limitations of claims 3, 10 and 17 as follows:
encode the asset by mapping of the asset to Pedersen commitments that encode an identity of the user, an identity of the asset recipient, an asset type, a value of the asset and a random seed selected by the user.  
However, in the same field of endeavor, Zhang discloses the limitations of claims 3, 10 and 17 as follows:
encode the asset by mapping of the asset to Pedersen commitments that encode an identity of the user, an identity of the asset recipient, an asset type, a value of the asset and a random seed selected by the user.  (Zhang; Para. [0055], [0058] & [0060]: Encryption (i.e. encode) of a note of a blockchain (i.e. asset) via a generated Pedersen commitment (i.e. mapping of the asset to Pedersen commitments) which encrypts a remittance transaction regarding a remitter (i.e. identity of the user), a receiver (i.e. identity of the asset recipient), an asset type, an asset amount (i.e. value of the asset), a transaction random number generated by a user (i.e. random seed selected by the user))
Zhang is combinable with Westland, Sirigiri and Maim because all are from the same field of endeavor of security of transactions on a distributed ledger. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Westland, Sirigiri and Maim to .

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Westland (US 2020/0127834 A1), further in view of Sirigiri (WO 2019/236190 A1), further in view of Maim (US 2017/0091750 A1), as applied to claims 1 and 8, further in view of Mazier (US 2017/0161829 A1).
 Regarding claims 4 and 11, Westland, Sirigiri and Maim teach the system of claim 1 and the method of claim 8. 
Westland, Sirigiri and Maim teach the limitations of claims 4 and 11 as follows:
produce zero-knowledge proofs to confirm that the asset has been recorded on the blockchain.  (Westland; Paras. [0024]-[0025]: Use of zero knowledge proof in order to reveal that information on a distributed ledger-based network is truthful (i.e. confirm the asset has been recorded on the blockchain))
Westland, Sirigiri and Maim do not teach the limitations of claims 4 and 11 as follows:
insure the asset integrity by RSA accumulators adopted to produce zero-knowledge proofs
However, in the same field of endeavor, Mazier discloses the limitations of claims 4 and 11 as follows:
insure the asset integrity by RSA accumulators adopted to produce zero-knowledge proofs (Mazier; Para. [0039]: Proof of bond match (i.e. insure asset integrity) by RSA accumulators which generate zero-knowledge proofs)
.

Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Westland (US 2020/0127834 A1), further in view of Sirigiri (WO 2019/236190 A1), further in view of Maim (US 2017/0091750 A1), as applied to claims 1, 8 and 15, further in view of Wentz (US 2019/0312734 A1).
 Regarding claims 5, 12 and 18, Westland, Sirigiri and Maim teach the system of claim 1, method of claim 8 and the non-transitory computer readable medium of claim 15. 
Westland, Sirigiri and Maim teach the limitations of claims 5, 12 and 18 as follows:
a proof which proves a previous receipt of the asset by the user, and (Sirigiri; Para. [0014] & [0033]: Verification of an asset regulator ownership of an asset involved in a transaction by verifying a digital address of the genesis transaction (i.e. proof that proves that the user was a recipient of the asset in a previous asset transfer transaction) which verifies the asset regulator as the as the asset owner)
which proves that the asset has not been previously spent and a type and a value of the asset have not been altered by the user. (Sirigiri; Paras. [0034] & [0047]-[0049]: An asset ID is used to identify ownership and to process ownership transfers starting with the genesis transaction on the public ledger which proves that the asset regulator owns the asset (i.e. has not been previously spent) and that the asset is a certain type of asset, such as a bitcoin (i.e. type and value of asset have not been altered by the user))
Westland, Sirigiri and Maim do not teach the limitations of claims 5, 12 and 18 as follows:
wherein the ZK proof comprises a Schnorr zero- knowledge proof 
However, in the same field of endeavor, Wentz discloses the limitations of claims 5, 12 and 18 as follows:
wherein the ZK proof comprises a Schnorr zero- knowledge proof (Wentz; Paras. [0020]-[0021]: Demonstrate possession of a stored secret by a party by a Schnorr zero-knowledge proof (i.e. ZK proof comprises a Schnorr zero-knowledge proof))
Wentz is combinable with Westland, Sirigiri and Maim because all are from the same field of endeavor of security of transactions on a distributed ledger. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Westland, Sirigiri and Maim to incorporate the use of Schnorr zero-knowledge proofs to confirm possession of an asset as in Wentz in order to improve the security of the system by providing a means by which ownership of an asset is determined.

Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Westland (US 2020/0127834 A1), further in view of Sirigiri (WO 2019/236190 A1), further in view of Maim (US 2017/0091750 A1), as applied to claims 1, 8 and 15, further in view of Bessonov (US 2020/0084046 A1), further in view of Camenisch (US 2012/0063593 A1).
 Regarding claims 7, 14, and 20, Westland, Sirigiri and Maim teach the system of claim 1, method of claim 8 and the non-transitory computer readable medium of claim 15. 
Westland, Sirigiri and Maim teach the limitations of claims 7, 14 and 20 as follows:
provide enforceable auditability of the asset transfer transaction by: encryption of an asset transfer data, encoded under a public key of an auditor of the user and an auditor of the asset recipient; and (Westland; Para. [0029]: Enable auditing (i.e. provide enforceable auditability) of a transaction (i.e. asset transfer transaction) by encryption of the transaction by a public key of an auditor of each auditee computing node (i.e. user/asset recipient))
zero-knowledge proofs to enable only the auditor of the user and the auditor of the asset recipient to view the asset transfer transaction. (Westland; Paras. [0024] & [0029]: Use of zero knowledge proofs to enable auditing of a transaction by a user (i.e. auditor) to verify the transaction of each auditee computing node (i.e. user/asset recipient))
 Westland, Sirigiri and Maim do not teach the limitations of claims 7, 14 and 20 as follows:
Elgamal encryption of an asset transfer data, encoded in a hiding commitment under a public key 
a combination of Groth-Sahai and Schnorr zero-knowledge proofs to enable the auditor to view the asset
However, in the same field of endeavor, Bessonov discloses the limitations of claims 7, 14 and 20 as follows:
Elgamal encryption of an asset transfer data, encoded in a hiding commitment under a public key (Bessonov; Para. [0063]: ElGamal encryption of transaction data (i.e. asset transfer data) from a transaction in a blockchain (i.e. encoded in a hiding commitment) using a public key)
Bessonov is combinable with Westland, Sirigiri and Maim because all are from the same field of endeavor of security of transactions on a distributed ledger. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Westland, Sirigiri and Maim to incorporate the use of ElGamal encryption to encode data as in Bessonov in order to improve the security and expand the functionality of the system by providing another means by which data may be encrypted or secured.
Westland, Sirigiri, Maim and Bessonov do not teach the limitations of claims 7, 14 and 20 as follows:
a combination of Groth-Sahai and Schnorr zero-knowledge proofs to enable the auditor to view the asset
However, in the same field of endeavor, Camenisch discloses the limitations of claims 7, 14 and 20 as follows:
a combination of Groth-Sahai and Schnorr zero-knowledge proofs to enable the auditor to view the asset (Camenisch; Paras. [0027] & [0054]-[0055]: Use of Groth-Sahai proofs and generalized Schnorr zero-knowledge proofs (i.e. combination of Groth-Sahai and Schnorr zero-knowledge proofs) which enable a user (i.e. auditor) to query (i.e. view) a record of a database (i.e. asset))
Camenisch is combinable with Westland, Sirigiri, Maim and Bessonov because all are from the same field of endeavor of security of transactions on a distributed ledger. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Westland, Sirigiri, Maim and Bessonov to incorporate the user of Groth-Sahai and Schnorr zero-knowledge proofs for enabling access to an asset as in Camenisch in order to improve the security and expand the functionality of the system by providing another means by which data may be or secured.

Prior Art Considered But Not Relied Upon
	Kuhlman (US 7363492 B2) which teaches a method for zero-knowledge authentication of a prover by a verifier.

Conclusion
For the above-stated reasons, claims 1-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.I.N./Examiner, Art Unit 2438